 



Exhibit 10.1
SEPARATION AGREEMENT

     This Separation Agreement (“Agreement”), dated as of February 28, 2002, is
between Ace Cash Express, Inc., a Texas corporation (the “Company”), and R.
Edward McCarty, an individual resident of the State of Texas (“McCarty”). The
Company and McCarty are hereinafter referred to as the “Parties.”

     WHEREAS, McCarty has been employed by the Company as its Executive Vice
President-Operations and as President of the Ace Franchise Group and has been a
director and an officer of the Company’s direct and indirect subsidiaries (the
“Subsidiaries”);

     WHEREAS, McCarty is ceasing his employment with the Company and service to
the Subsidiaries on the date of this Agreement (the “Separation Date”);

     WHEREAS, the Parties desire to settle fully and finally, in the manner set
forth herein, all differences between them which have arisen, or which may
arise, prior to, or at the time of, the execution of this Agreement, including
(without limitation) any and all claims and controversies arising out of the
employment relationship between the Parties and the cessation thereof;

     NOW, THEREFORE, in consideration of the foregoing and the covenants set
forth in this Agreement, the Parties hereby agree as follows:

     1.     Cessation of Service. On the Separation Date McCarty resigns from,
and ceases, his employment with the Company and his service to the Subsidiaries.
The preceding sentence shall also serve as McCarty’s concurrent resignation from
each office and directorship that he has or has had with the Company and the
Subsidiaries.

     2.     General Releases and Covenants Not to Sue:



  (a)   McCarty, for himself and on behalf of his agents, attorneys-in-fact,
heirs, assigns, successors, executors, and administrators, IRREVOCABLY AND
UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER DISCHARGES the Company and its
current and former parent, subsidiary, affiliated, and related corporations,
firms, associations, partnerships, and other entities (including, without
limitation, the Subsidiaries), their successors and assigns, and the current and
former owners, shareholders, directors, officers, partners, managers, members,
employees, agents, attorneys, representatives, and insurers of such
corporations, firms, associations, partnerships, and entitles, and their
guardians, successors, assigns, heirs, executors, and administrators
(collectively, “Company Releasees”) from any and all claims, liabilities,
obligations, agreements, damages, causes of action, costs, losses, and
attorneys’ fees and expenses whatsoever, whether known or unknown, whether
connected with McCarty’s employment by the Company and service to the
Subsidiaries or

1



--------------------------------------------------------------------------------



 





      not, including (without limitation) any dispute, claim, charge, or cause
of action arising under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000e, et seq., the Americans with Disabilities Act of 1990, 42
U.S.C. § 12101, et seq., the Texas Commission on Human Rights Act, Tex. Labor
Code § 21.001, et seq., the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621 et seq., the Employee Retirement Income Security Act of
1974, as amended, 29 U.S.C. § 1001, et seq., and any other municipal, local,
state, or federal law, common or statutory, which may have arisen, or which may
arise, prior to or at the time of the execution of this Agreement.     (b)   The
Company, for itself and on behalf of its agents, attorneys-in-fact, assigns, and
successors and the Subsidiaries and their respective agents, attorneys-in-fact,
assigns, and successors, IRREVOCABLY AND UNCONDITIONALLY RELEASES, ACQUITS AND
FOREVER DISCHARGES McCarty and his agents, attorneys-in-fact, guardians,
successors, assigns, heirs, executors, and administrators (collectively,
“McCarty Releasees”) from any and all claims, liabilities, obligations,
agreements, causes of action, costs, losses, damages, and attorneys’ fees and
expenses whatsoever, whether known or unknown, whether connected with McCarty’s
employment by the Company and service to the Subsidiaries or not, which may have
arisen, or which may arise, prior to or at the time of the execution of this
Agreement; excluding from the foregoing release, however, any claim that the
Company or any of the Subsidiaries may hereafter have arising from or relating
to any third-party claims made against the Company or any of the Subsidiaries
because of any actions taken by McCarty, or any commitments or representations
made by McCarty, that violated any of McCarty’s fiduciary obligations to the
Company or any of the Subsidiaries.     (c)   Each of the Parties acknowledges
and agrees that it or he is expressly releasing all claims known and suspected
as well as all those unknown or not suspected and that its or his release
includes and contemplates the extinguishment of all claims under any and all
applicable laws.     (d)   McCarty also COVENANTS NOT TO SUE, OR OTHERWISE
PARTICIPATE IN ANY ACTION OR CLASS ACTION against, any of the Company Releasees
based upon any of the claims released in paragraph 2(a) above.     (e)   The
Company also COVENANTS NOT TO SUE, OR OTHERWISE PARTICIPATE IN ACTION OR CLASS
ACTION against, any of the McCarty Releasees based upon any of the claims
released in paragraph 2(b) above.

     3.     Revocation: McCarty may revoke this Agreement by written notice to
the Company within seven days after his execution hereof (the “Revocation
Period”). McCarty agrees that he will not receive the payments and benefits
provided by this Agreement if he revokes this Agreement. McCarty also
acknowledges and agrees that if written notice of revocation of this Agreement
has not been received by the Company before the expiration of the Revocation
Period, he will have forever waived his right to revoke this Agreement, and this
Agreement shall thereupon and thereafter be enforceable.

2



--------------------------------------------------------------------------------



 



     4.     Non-Admission: McCarty acknowledges and agrees that by entering into
this Agreement, the Company does not admit, but specifically denies, any
violation of any local, state, or federal law.

     5.     Return of Company Property: McCarty agrees that he shall return all
property belonging to the Company or any of the Subsidiaries in his possession,
custody, or control on, or as soon as practicable after, the Separation Date.

     6.     Mutual Non-Disparagement: McCarty, solely on behalf of himself and
his attorneys, and the Company, solely on behalf of its officers, directors,
partners, managers, members, employees, agents, and attorneys who are managing
agents with actual authority to speak for the Company, with regard to McCarty
and his employment with the Company and his service to the Subsidiaries,
expressly acknowledge, agree, and covenant that they will not make any
statements, comments, or communications that could constitute disparagement of
one another or that may be considered to be derogatory or detrimental to the
good name or business reputation of one another; provided, however, that the
terms of this paragraph shall not apply to communications between McCarty and
his spouse, mental health professional, clergy, or attorneys, or between the
Company and its advisors and attorneys, to the extent (in any such case) that
such communications are subject to a claim of privilege existing under common
law, statute, or rule of procedure. Where applicable, this mutual
non-disparagement covenant applies to any public or private statements,
comments, or communications in any form, whether oral, written, or electronic.
The Parties further agree that they will not in any way solicit any such
statements, comments, or communications.

     7.     Payments and Benefits to McCarty: In consideration for all of
McCarty’s covenants herein:



  (a)   The Company shall pay McCarty, upon expiration of the Revocation Period
(if this Agreement has not been revoked by McCarty), $50,000. Such amount shall
be paid by check drawn on an account of the Company.     (b)   The Company shall
provide McCarty, as a former officer of the Company and a former officer and
director of certain of the Subsidiaries, rights to indemnification under the
applicable corporate documents of the Company and the Subsidiaries and coverage
under any directors’ and officers’ insurance policy maintained by the Company
for itself and the Subsidiaries.     (c)   The Company shall accelerate, upon
the expiration of the Revocation Period, the vesting of all outstanding and
unvested options to purchase shares of the Company’s Common Stock granted to
McCarty under the Company’s applicable stock option plans and held by him as of
the Separation Date. Each existing option agreement between the Company and
McCarty regarding those outstanding options shall be deemed amended by the
preceding sentence.

3



--------------------------------------------------------------------------------



 





  (d)   The Company shall afford McCarty three months after the Separation Date
to exercise his vested options to purchase shares of the Company’s Common Stock
under the Company’s applicable stock option plans. The Company shall cooperate
with McCarty in the exercise of those options that he chooses to exercise (in
accordance with the terms of the documents governing those options).     (e)  
The Company shall inform McCarty of, and cooperate with any exercise by McCarty
of, his rights under the Consolidated Omnibus Benefits Reconciliation Act
(COBRA) on and after the Separation Date.

     8.     Tax Consequences of Payments: The Parties acknowledge and agree that
the Company shall not withhold taxes or FICA from any of the payments and
benefits described in paragraph 7 above and shall only report those proceeds as
income as required by law. McCarty, in consultation with his tax advisor, shall
determine issues respecting the tax consequences of these payments. McCarty
agrees to indemnify the Company against, and hold the Company harmless from
taxes, if any, and any penalties and interest assessed against the Company
resulting from the Parties’ tax treatment of the payments and benefits described
in paragraph 7 above.

     9.     Governing Law and Venue: This Agreement shall be governed by,
enforced under, and construed in accordance with the laws of the State of Texas,
except only to the extent preempted by federal law. Venue for any action or
proceeding relating to this Agreement or the consulting relationship hereunder
shall lie exclusively in courts in Dallas County, Texas.

     10.     Statement of Understanding: By executing this Agreement, McCarty
acknowledges that (a) he has had at least 21 days to consider the terms of this
Agreement and has considered its terms for that period of time or has knowingly
and voluntarily waived his right to do so; (b) he has consulted with, or has had
sufficient opportunity to consult with, an attorney of his own choosing
regarding the terms of this Agreement; (c) he has read this Agreement and fully
understands its terms and their import; (d) except as provided by this
Agreement, he has no contractual right or claim to the benefits described
herein; (e) the consideration provided for herein is good and valuable; and (f)
he is entering into this Agreement voluntarily, of his own free will, and
without any coercion, undue influence, threat, or intimidation of any kind or
type whatsoever.

[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



EXECUTED in Irving, Texas, this 28th day of February, 2002.

              /s/ R. E. McCarty


--------------------------------------------------------------------------------

R. EDWARD MCCARTY

EXECUTED in Irving, Texas, this 28th day of February, 2002.

        ACE CASH EXPRESS, INC.         By: /s/ Donald H. Neustadt


--------------------------------------------------------------------------------

Donald H. Neustadt, Chief Executive Officer

5